DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings, filed on 05/22/20, are accepted.

Specification
3.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-5, 7-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepard et al. (US 7572065 B2).
	With respect to claims 1 and 11, Shepard et al. (figures 7A and 15A) disclose a method and an apparatus of LIDAR device, comprising a housing (700); and an emitter device (1502) that is situated rotatably about a rotation axis (figure 15A and [0175]) and that is configured in such a way that measuring beams (212) of the emitter device (1502) intersect in an area of an exit aperture ((220) and [0108]) of the LIDAR device (figures 7A and 15A).  
	With respect to claims 2 and 3, Shepard et al. (figures 7A and 15A) disclose the LIDAR device, wherein geometric directions of the measuring beams are adjustable through defined geometric orientations of emitter elements of the emitter device ([0118]) and wherein geometric directions of the measuring beams are adjustable using optical beam forming elements upstream from the emitter device ([0175] and [0176]).  
	With respect to claim 4, Shepard et al. (figures 7A and 15A) disclose the LIDAR device, wherein the optical beam (212) forming elements are lenses (220) or optical diffraction gratings.  
	With respect to claim 5, Shepard et al. (figures 7A and 15A) disclose the LIDAR device, wherein the emitter device (1502) is a vertical flash LIDAR (figure 15A).  
	With respect to claim 7, Shepard et al. (figures 7A and 15A) disclose the LIDAR device, wherein the intersection of the measuring beams (212) is inside or outside of the housing (700, figure 7A).  
	With respect to claim 8, Shepard et al. (figures 7A and 15A) disclose the LIDAR device, wherein the measuring beams (212) are emittable horizontally in different directions using the emitter device (702, figure 7A).  
	With respect to claim 10, Shepard et al. (figures 7A and 15A) disclose the LIDAR device, wherein a minimal height of the exit aperture is defined by a receive path of the LIDAR device ([0074], [0075] and [0108]).


	
    PNG
    media_image1.png
    340
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    416
    587
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
  
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 6 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shepard et al. (as cited above) in view of Zhang et al. (US 2021/0181348 A1).
With respect to claim 6, Shepard et al. (figures 7A and 15A) substantially disclose all the limitations of claimed invention except the measuring beams of the emitter device form a caustic.
However, Zhang et al. teach a device including the measuring beams of the emitter device form a caustic ([0085]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shepard et al. to include the above features (accordance with the teaching of Zhang) for the purpose of ensuring the efficiency of the lidar ([0085]).
With respect to claim 9, Shepard et al. (figures 7A and 15A) substantially disclose all the limitations of claimed invention except the emitter device is configured to be turned off in the case of objects defined as being close to the LIDAR device.
However, Zhang et al. teach a device including the emitter device is configured to be turned off in the case of objects defined as being close to the LIDAR device ([0054] and [0084]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shepard et al. to include the above features (accordance with the teaching of Zhang) for the purpose of ensuring the safe use of the lidar and ensuring that the laser irradiated object will not be damaged or harmed ([0052]).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Droz et al. (US 2020/0096634 A1) disclose a waveguide configured to guide the emitted light from a first end of the waveguide toward a second end of the waveguide. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883